MORRIS, Judge.
Defendant’s only assignment of error relates to the denial of his motions for judgment as of nonsuit at the close of the State’s evidence and at the close of all the evidence. “By introducing testimony at the trial, defendant waived his right to *286except on appeal to the denial of his motion for nonsuit at the close of the State’s evidence. His later exception to the denial of his motion for nonsuit made at the close of all the evidence, however, draws into question the sufficiency of all the evidence to go to the jury.” State v. Davis, 24 N.C. App. 683, 211 S.E. 2d 849 (1975), citing State v. Mull, 24 N.C. App. 502, 211 S.E. 2d 515 (1975), and State v. McWilliams, 277 N.C. 680, 687, 178 S.E. 2d 476 (1971).
“It is well settled in this State that upon motion to nonsuit, the evidence must be considered in the light most favorable to the State, giving the State the benefit of every reasonable inference to be drawn therefrom, and that nonsuit should be denied when there is sufficient evidence, direct, circumstantial or both, from which the jury could find that the offense charged has been committed and that defendant committed it.” State v. Mull, supra, citing State v. Goines, 273 N.C. 509, 160 S.E. 2d 469 (1968).
Even considering the evidence in the light most favorable to the State, giving the State the benefit of every reasonable inference to be drawn therefrom, we conclude there is insufficient evidence from which the jury could find that the defendant McKinney committed the offenses charged. We note that no fingerprints were taken linking the defendant to the break-in or larceny of the guns and tools, and no effort was made to determine whether the footprints leading from the Parsons home matched the defendant’s footprints. Clearly defendant never had actual possession of the stolen merchandise. The State relies entirely upon the doctrine of possession of recently stolen property to overcome the question of nonsuit.
The State contends that the defendant was in such close physical proximity to the stolen merchandise at the time of his arrest that he had the power to control the property to the exclusion of others and that he had the intent to so control it. We disagree. The record shows that at no time was the defendant closer than 10 feet from the stolen merchandise. Furthermore, the merchandise was found at an open embankment to which all members of the public had access. The evidence was that although the sheet and pillowcase could not be seen from highway, they were visible from the shoulder. As was noted in State v. English, 214 N.C. 564, 566, 199 S.E. 920 (1938) :
“ . .. The evidence is wholly circumstantial. To convict upon this type of evidence all the circumstances proved must be *287consistent with each other, consistent with the hypothesis that accused is guilty, and at the same time inconsistent with the hypothesis that he is innocent and with every other rational hypothesis except that of guilt. Only when the evidence considered in the light most favorable to the State excludes any reasonable hypothesis except that of guilt and the circumstances are inexplicable on the theory of innocence is a conviction warranted. S. v. Madden, 212 N.C., 56, 192 S.E., 859, and cases there cited. When the circumstances taken together are as compatible with innocence as with guilt there arises a reasonable doubt and it is the duty of the jury to adopt the hypothesis of innocence even though that of guilt is the more probable. S. v. Madden, supra.”
While the evidence in this case might raise in the minds of average persons a strong suspicion that defendant is guilty of the offense charged, in our opinion it is not sufficient to support a conviction and therefore not sufficient to submit the issue" of his guilt to the jury. His motion for nonsuit should have been allowed.
Reversed.
Judge Arnold1 concurs.
Judge Vaughn dissents.